Citation Nr: 0030541	
Decision Date: 11/22/00    Archive Date: 12/01/00	

DOCKET NO.  94-36 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
membranous glomerulopathy with hypertension, prior to 
December 20, 1995.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July to September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In November 1997 the Board issued a decision granting a 
60 percent evaluation for membranous glomerulopathy with 
hypertension prior to December 20, 1995.  By order dated in 
July 1999, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision vacating and remanding the 
Board's decision.  A copy of the Court's decision has been 
included in the veteran's claims file.  


REMAND

In the Court's decision, it was observed that a December 1996 
Board remand directed that University of Michigan Hospital 
reports prior to December 1995, that were not already of 
record, be obtained.  The Court noted that the veteran had 
been seen at the University of Michigan Hospital for care 
during her pregnancies and the only records obtained from the 
University of Michigan Hospital related to her first 
pregnancy, and were obtained prior to the 1996 Board remand 
order.  Therefore, the Board remand had not been complied 
with since records relating to the veteran's 2nd and 
3rd pregnancies had not been requested or obtained.  The 
Court cited Stegall v. West, 11 Vet. App. 268, 271 (1998), a 
case decided subsequent to the Board's 1997 decision.  "[A] 
remand by this Court or the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Id.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that she provide the dates that 
she was seen at the University of 
Michigan Hospital prior to December 20, 
1995.  After securing the proper 
authorization, the RO should contact the 
University of Michigan Hospital and 
request records relating to any treatment 
of the veteran not currently of record, 
and dated prior to December 20, 1995.

2.  The RO should then readjudicate the 
veteran's claim, with appropriate 
consideration of rating criteria changes 
effective February 17, 1994, under 
"Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), including in the veteran's 
disability picture any pregnancy 
complications due to her service-
connected renal disability.

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until she is otherwise 
notified by the RO.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


